Citation Nr: 0621937	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  01-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right thigh.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the left thigh.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right foreleg.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the left foreleg.

5.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right knee with 
degenerative changes.

6.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the left knee with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran submitted his current claim for increased ratings 
for the issues on appeal in July 1999.  At that time the 
veteran reported that his service-connected disabilities, 
assigned a combined rating of 50 percent, had increased to 
the point where he had to quit work.  The Board finds the 
veteran's statement raises an inferred claim of entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU).  The issue has not yet been developed 
or certified on appeal.  It is referred to the RO for such 
further development as may be required.



FINDINGS OF FACT

1.  The residuals of the veteran's right thigh SFW disability 
are currently manifested by subjective complaints of pain and 
weakness.  Objective findings include normal strength, no 
muscle atrophy, and no objective clinical evidence of 
peripheral nerve involvement, or artery damage.  Moderate 
muscle damage to Muscle Group XIV is shown.

2.  The residuals of the veteran's left thigh SFW disability 
are currently manifested by subjective complaints of pain and 
weakness.  Objective findings include normal strength, no 
muscle atrophy, and no objective clinical evidence of 
peripheral nerve involvement, or artery damage.  Moderate 
muscle damage to Muscle Group XIV is shown.

3.  The residuals of the veteran's right foreleg SFW 
disability are currently manifested by subjective complaints 
of pain and weakness.  Objective findings include normal 
strength, no muscle atrophy, and no objective clinical 
evidence of peripheral nerve involvement, or artery damage.  
Moderate muscle damage to Muscle Group XIII is shown.

4.  The residuals of the veteran's left foreleg SFW 
disability are currently manifested by subjective complaints 
of pain and weakness.  Objective findings include normal 
strength, no muscle atrophy, and no objective clinical 
evidence of peripheral nerve involvement, or artery damage.  
Moderate muscle damage to Muscle Group XIII is shown.

5.  The veteran's right knee disability is manifested by 
subject complaints of pain and weakness.  Objective evidence 
demonstrates x-ray evidence of degenerative changes and 
ranges of motion from 0 to 140 degrees, 0 to 135 degrees, and 
0 to 125 degrees, with no evidence of instability, weakness, 
incoordination, fatigability, or lack of endurance.  

6.  The veteran's left knee disability is manifested by 
subject complaints of pain and weakness.  Objective evidence 
demonstrates x-ray evidence of degenerative changes and 
ranges of motion from 0 to 120 degrees, 0 to 135 degrees, and 
0 to 125 degrees, with no evidence of instability, weakness, 
incoordination, fatigability, or lack of endurance.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right thigh, Muscle 
Group XIV, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.56, 4.71, 
4.73, Diagnostic Code 5314 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the left thigh, Muscle 
Group XIV, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 
5314.

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right foreleg, 
involving Muscle Group XIII, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 U.S.C.A. §§ 3.102, 4.7, 4.40, 4.45, 4.56, 
4.71a, 4.73, 4.118, Diagnostic Codes 5313, 7805 (2005).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left foreleg, 
involving Muscle Group XIII, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 U.S.C.A. §§ 3.102, 4.7, 4.40, 4.45, 4.56, 
4.71a, 4.73, 4.118, Diagnostic Codes 5313, 7805.

5.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2005).

6.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from July 1952 to June 
1954.  His service included combat in Korea in 1953.  The 
veteran's service medical records (SMRs) show that he 
suffered multiple shell fragment wounds (SFW) of both lower 
extremities as a result of a grenade explosion in February 
1953.  The wounds were described as to both thighs and lower 
legs and right knee.  There was no artery or nerve 
involvement.  

Records from the 141st General Hospital noted that the 
veteran had debridement of his wounds at a Norwegian Mobile 
Army Surgical Hospital (MASH) in February 1953.  He also 
underwent an arthrotomy of the right knee in February 1953.  
On admission to the 141st in March 1953, the veteran was 
noted to have multiple healed wounds of both lower 
extremities, centered around the knees.  There was moderate 
atrophy of the right quadriceps and an inability to move the 
leg at the knee more than 10 degrees.  His left knee was also 
noted to be unstable at that time and this was attributed to 
ligamentous injury.  

The veteran was discharged from the 141st at the end of May 
1953.  His wounds were noted as healed.  He was placed on a 
temporary profile because of his right knee.  The veteran's 
June 1954 separation physical examination did not report any 
residual muscle impairment from the SFWs.  The examination 
report noted several scars on both legs with no significant 
function [sic] defect.

The veteran submitted his original claim for disability 
compensation benefits in August 1954.  The veteran was 
examined in August 1954.  The examiner noted the veteran's 
history of being wounded in service.  The examiner reported 
that there was no joint swelling or deformity.  The veteran 
was said to have a "good dozen scars" about the right knee 
that ranged from a few millimeters (mm) to 4-centimeters (cm) 
in size.  The latter scar was said to be on the lateral 
border of the hamstring tendon.  It was described as 
depressed and somewhat adherent.  The other scars were said 
to be more superficial and several were operative scars.  
There were three asymptomatic scars on the lower right leg.  
There were several scars on the left thigh and lower leg.  
One scar, about three inches above the left knee, was a 
draining sinus.  The diagnosis was multiple SFWs and question 
of osteomyelitis of the lower end of the left femur.  

A second examiner also evaluated the veteran in August 1954.  
The examiner said that the veteran had a total of 26 scars 
over the lower extremities to include the thighs and legs.  
He said there was a total of 12 scars on the right thigh and 
leg and 14 on the left thigh and leg.  The examiner said that 
the right quadriceps was one-inch smaller than the left.  
There was a full range of extension to 180 degrees and 
flexion from 180 to 45 degrees for both knees.  The cruciate 
and collateral ligaments appeared intact in the right knee.  
The examiner reported that there was a draining ulcer on the 
left leg that was approximately 21/2-3 cms area of induration.  
X-rays revealed the presence of retained foreign bodies in 
both thighs, to include one at the site of the draining 
ulcer.  There was no evidence of osteomyelitis.  The examiner 
said that the veteran had an unstable right knee by history.  
He said this was from prolonged immobilization of the right 
lower extremity following excision of multiple pieces of 
shrapnel.  The examiner noted that there was no evidence of 
ligament damage or of a torn meniscus.  He said that the 
right knee should improve with exercise.  The diagnoses were 
cellulitis of the left thigh, secondary to retained foreign 
body, and unstable right knee, secondary to muscle atrophy of 
the right thigh.

The veteran was examined again by one of the prior VA 
examiners in October 1954.  The veteran's ulcer on his left 
leg had healed.  The veteran complained of weakness in the 
right knee and some pain after prolonged standing or walking.  
He said the joint would buckle, especially on stairs.  The 
examiner noted that the veteran walked without evidence of a 
limp and could assume a full squatting position without 
difficulty.  He again noted that there were 26 scars on the 
lower extremities.  The examiner reported full extension of 
the right knee to 180 degrees and flexion from 180 degrees to 
45 degrees.  There was no ligament instability.  The left 
knee was said to have a good range of motion.  No sensory 
changes were noted.  The diagnoses were mild residuals of 
multiple cicatrix of lower extremities, and retained foreign 
bodies in both thighs.

The veteran was granted service connection for residuals of 
multiples SFWs of the right and left lower extremities in 
November 1954.  He was assigned a 10 percent disability 
rating for each lower extremity.  

The veteran's disability rating was amended by way of a 
rating decision dated in June 1989.  The veteran was granted 
service connection for disabilities involving the foreleg of 
each lower extremity in addition to the prior grant of 
service connection for SFWs of each thigh.  He was assigned a 
10 percent rating for each of the new disabilities.  

Private medical records associated with the claims file show 
that the veteran was treated for a fracture of the left 
fibula in early 1988.  

The veteran's disability rating was again amended in May 
1994.  The veteran was granted service connection for, and 
assigned separate disability ratings for, residuals of SFWs 
of the knees.  The decision was based on the results of a 
December 1993 VA examination which documented some 
restriction of motion of each knee and x-ray evidence of 
degenerative joint disease (DJD).

As of May 1994 the veteran's disabilities were residuals of 
multiple SFWs of the right thigh, residuals of multiple SFWs 
of the left thigh, residuals of SFW of the right foreleg, 
residuals of multiple SFWs of the left foreleg, residuals of 
SFWs of the right knee, and residuals of SFWs of the left 
knee.  Each disability was rated at the 10 percent level.  
The combined rating for the service-connected disabilities 
was 50 percent.

The veteran submitted his current claim for increased ratings 
in July 1999.  He said that his symptoms had increased to the 
point that he had to quit work but that he had no current 
medical evidence from private physicians since his last 
examination.

The veteran was afforded a VA examination in September 1999.  
He did not use any type of assistive device.  He reported 
that he had daily pain that would last for several hours and 
that it would be exacerbated by moving or walking long 
distances.  The examiner said that the veteran's gait was 
abnormal.  The examiner also reported that the veteran 
favored one leg when he walked due to right knee pain.  The 
examiner said that the veteran had multiple scars that 
measured between 8-cm and 3-cm.  There were a total of 11 
scars noted on examination.  The majority of the scars were 
said to be 3-cm by 2-cm.  There was one large scar that 
measured 8-cm by 2-cm.  The examiner said that the exit scar 
was the largest.  The muscle groups involved in the 
penetration wound were the medial thigh bilaterally and the 
muscle groups of the right and left knee, including the 
bilateral tibia and fibula muscle groups.  The scars were 
said to be absent of sensitivity, tenderness, or keloid 
formation.  There was no evidence of tendon damage, bone 
damage, joint, or nerve damage.  There was no muscle 
herniation.  The veteran had muscle strength of 4/5.  The 
veteran had a range of motion for the right knee of 0 to 140 
degrees with pain.  The left knee had a range of motion of 0 
to 120 degrees with pain.  There was no evidence of drawer or 
McMurray sign for either knee.

X-rays were said to show evidence of a retained metallic body 
in the medial aspect of the right thigh.  There was also a 
metallic object in the mid-calf.  There were degenerative 
changes in the right knee.  The x-rays also showed metallic 
densities in the soft tissue of the left and right 
tibia/fibula and evidence of an old fracture of the distal 
fibular shaft.  Finally, there was evidences of metallic 
densities and degenerative changes of the left knee.  The 
pertinent diagnoses were SFWs to bilateral thighs, forelegs, 
and knees.  The examiner added that the veteran had pain with 
range of motion of the knees.  Extension was not affected but 
flexion was.  

The RO issued the rating decision on appeal in August 2000.  
The veteran was denied any increase in his disability 
ratings.  However, the RO changed the diagnostic code used to 
evaluate the veteran's bilateral knee disabilities.  
Previously the veteran was evaluated under Diagnostic Code 
5257 for each knee.  38 C.F.R. § 4.71a (2005).  Diagnostic 
Code 5257 is used to evaluate disabilities involving 
instability of the knee.  The RO change the changed the 
diagnostic codes to 5010-5261.  Diagnostic Code 5010 relates 
to traumatic arthritis, and Diagnostic Code 5261 pertains to 
disabilities involving a limitation of extension of the knee 
joint.  Id.

The veteran testified at a hearing at the RO in October 2001.  
The veteran testified that his knees were much worse than at 
the time of his examination in 1999.  He said that he had 
regular pain and that his knees would give way on occasion 
and cause him to fall.  He said that his right knee was 
worse.  The veteran further testified that he used a cane and 
knee braces.  The veteran thought he had lost muscle strength 
in his thighs because he could not walk as far as he used to.  
He also said that his scars were sensitive but not painful.  

The veteran submitted a statement after his hearing wherein 
he clarified that he had been seen by a private physician.  
However, the physician had not treated him for any of his 
service-connected disabilities.

Associated with the claims file are VA treatment records for 
the period from April 1976 to March 2001.  The records show 
that the veteran was seen for bilateral knee pain in January 
1985.  He was diagnosed with mild bilateral chondromalacia.  
The veteran was prescribed a patella restraining brace for 
the right knee in August 1987.  He was diagnosed with 
bilateral patellar subluxation in October 1992.  He was given 
a prescription for patella restraining braces for both knees 
at the time.  A February 1993 entry noted bilateral patellar 
instability.  There was no indication of any treatment for 
the veteran's various service-connected SFW disabilities.

The veteran was afforded a VA examination in March 2004.  The 
examiner noted the veteran's military history and post-
service work history.  He reported that the veteran had had 
lead an active existence and had no problems with activities 
of daily living and in being mobile and ambulatory.  The 
veteran complained of pain in the front of his knees.  He 
said that he had fallen on both knees about a week earlier.  
There was no evidence of any abrasion.  The examiner said 
that, other than that complaint of pain, the veteran had no 
pain.  The veteran was observed to walk without a limp.  
There were well-developed scars on both thighs that were 
mobile and nontender.  There were no keloids.  There was no 
effusion and no wasting of the musculature.  The veteran had 
a range of motion for both knees of 0 to 135 degrees with 
good stability in both planes.  The examiner said that x-rays 
of the knees were normal.  He said they may show slight 
evidence of patellofemoral arthritis but that it was minor.  
The examiner stated that the original injuries were not 
producing any disability.  He said that the patellofemoral 
arthritis was not associated with the veteran's service-
connected SFWs.  The examiner stated that the veteran's 
original injuries had healed well without any disability.

The Board remanded the issues on appeal in March 2005.  

The veteran was afforded a VA examination in November 2005.  
The examiner had also evaluated the veteran in March 2004.  
The examiner noted that he had reviewed the claims file as 
part of his examination.  The veteran did not report any 
current knee pain but said that he had occasional bilateral 
thigh and knee pain.  The examiner said that the veteran 
denied any flare-ups and that his main complaint was a 
feeling of instability.  The examiner said that the veteran 
walked very slowly and with an unsteady gait.  The veteran 
used a cane and said he did so because his legs felt weak.  
The examiner reported that there was no swelling, redness, or 
tenderness of the knees.  The veteran had a range of motion 
for each knee from 0 to 125 degrees.  There was no painful 
motion and repetitive testing did not cause pain, weakness, 
lack of endurance, fatigue, or incoordination.  The veteran 
was said to have good stability.  There was no significant 
bone-on-bone crepitus.  There was 5/5 quadriceps power and 
5/5 hamstring power in both of the knees.  There was good 
muscle tone and no atrophy.  

The examiner provided details of the veteran's various SFW 
scars.  On the right leg there was a vertical scar above the 
kneecap said to be 4-cm by 0.5 cm.  There was a vertical scar 
on the medial inner thigh that was 6-cm by 0.4-cm.  There was 
an elliptical scar on the lateral thigh that was 4-cm by 1.9-
cm that was nontender but hyperpigmented.  An elliptical scar 
on the lateral thigh that was 3-cm by 1-cm and 
hyperpigmented.  Finally, there was a vertical scar on the 
lateral leg that was 4-cm by 0.9-cm.

On the left leg there was a vertical scar on the lateral 
thigh that was 7-cm by 0.5-cm.  A vertical scar on the 
lateral leg at the level of the kneecap that was 4.5-cm by 
0.5-cm.  There was also a vertical scar on the lateral lower 
leg that was 3.8-cm by 0.4-cm.

The examiner said that all of the scars were nontender and 
superficial.  He also said that the scars had no pain 
sensitivity, atrophy, scale, shininess, adherence to 
underlying tissue, instability, ulceration, elevation on 
palpation, depression on palpation, inflammation, edema, 
keloid formation, hypopigmentation, induration, 
inflexibility, limitation of motion, and no limitation of 
function.  

The examiner provided impressions of mild, bilateral 
tricompartmental osteoarthrosis, suggestion of prior gunshot 
wound to the left lower extremity, as described, and 
prominent soft tissues in the prepatellar region of the left 
may represent prepatellar bursitis.  

The examiner also said that the veteran had sustained SFWs to 
the lower extremities.  He said these involved Muscle Group 
XIII (knee flexion) and Muscle Group XIV (knee extension).  
The veteran was said to have good strength on examination.  
There was evidence of residual superficial, nontender scars 
as noted.  The examiner referred to color photographs of the 
lower extremities that were included with the report.  The 
examiner said that there was no evidence to show that the 
veteran's SFW disabilities had changed from the prior 
examination.  The examiner concluded the report by saying 
that the examination revealed decreased flexion without 
painful motion and good stability.  There was no evidence of 
increased pain, weakness/lack of endurance, excess 
fatigability, or any incoordination.  Therefore, the examiner 
said, there would be no additional functional impairment 
beyond what was reflected in the report.

The photographs referenced by the examiner consisted of 20 
color photographs of the veteran's legs.  Several of the 
photographs were of both legs with the veteran facing the 
camera, several were of side shots of the legs, and several 
more were of each leg and knee separately.  The photographs 
depicted the scars described by the examiner in his report.


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
When evaluating damage to muscle groups, disability pictures 
are based on the cardinal signs and symptoms of muscle 
disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. § 
4.56(c) (2005).

A moderate disability of muscles is signified by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2005).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance when compared with the sound side 
will demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2005).

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d)(4) (2005).




SFWs of the thighs

The veteran's SFWs of the thighs have been evaluated under 
Diagnostic Code 5314 relating to injuries involving Muscle 
Group XIV.  See 38 C.F.R. § 4.73 (2005).  These muscles 
affect extension of the knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial 
(Maissiat's) band acting with Muscle Group XVII (see 
Diagnostic Code 5317) in postural support of body; acting 
with hamstrings in synchronizing hip and knee.  The muscles 
in Group XIV include the sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  A 40 percent rating is assigned for severe 
muscle injury.  A 30 percent rating is warranted for a 
moderately severe muscle injury.  Finally, a 10 percent 
rating is for application where there is a moderate muscle 
injury.

The veteran's thigh SFWs have been rated as 10 percent 
disabling for moderate muscle injury.

In order to warrant the next higher rating for the veteran's 
service-connected right and left thigh disabilities, the 
evidence would have to show that the muscle disability more 
nearly approximates a moderately severe injury; however, the 
objective findings do not evidence more than moderate muscle 
disability.  For example, the evidence does not indicate, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
do not demonstrate positive evidence of impairment.  Also, 
the veteran did not have prolonged infection, or sloughing of 
soft parts, and intermuscular scarring when he was wounded 
and treated in service.

The veteran suffered penetrating wounds of each thigh when he 
was wounded in February 1953.  He underwent debridement at 
that time.  His wounds were healed by the time he was 
transferred to the 141st General Hospital approximately one 
month later in March 1953.  He did require physical therapy 
to improve the leg strength of the right leg.  He was 
discharged from the hospital in May 1953 and his wounds were 
noted as healed.  The veteran continued to serve on active 
duty until June 1954.  His discharge examination recorded 
only residual scars from SFWs, there was no muscle or joint 
abnormality reported.

There are no post-service records of treatment for the 
veteran's SFWs of the thighs.  The VA treatment records 
document complaints of knee pain at times.  However, the knee 
pain was attributed to chondromalacia patellae, a condition 
that the 2005 VA examiner said was unrelated to residuals of 
the veteran's SFWs.  The remainder of the records do not 
reflect treatment for complaints related to residuals of the 
veteran's SFWs of the thighs.  

The veteran was noted to have muscle strength of 4/5 at the 
time of his examination in 1999 and 5/5 in 2005.  There was 
no evidence of weakness, fatigue, incoordination, or lack of 
endurance at any of the examinations.  The VA examiner from 
2004 and 2005 said that the veteran's wounds had healed with 
no resulting disability.

The evidence of record does not support a finding that the 
veteran's residuals of SFWs of each thigh result in a 
moderately severely disability under Diagnostic Code 5314.  
His claim for an increased rating for residuals of SFWs of 
both the right and left thigh is denied.

SFWs of the Right and Left Foreleg

The veteran's residuals of the veteran's SFWs of the right 
and left forelegs are rated by the RO under the provisions of 
Diagnostic Codes 7805-5311 of VA's schedule for rating 
disabilities.  Hyphenated diagnostic codes are used when a 
rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluations 
assigned.  38 C.F.R. § 4.27 (2005).  The additional code is 
used after the hyphen.  Id.  

In this case, the veteran's disability was rated as a scar 
under Diagnostic Code 7805 which provides that the disability 
is to be rated based on the functional limitation caused by 
the scar.  See 38 C.F.R. § 4.118 (2005).  The disabilities 
involve the functional impairment of Muscle Group XI.  The 
veteran's residuals of SFWs of the right and left foreleg 
involving Muscle Group XI have been rated as moderate with a 
10 percent rating under Diagnostic Code 5311.  

The Board had asked that the specific muscle groups involved 
with the veteran's SFWs be identified as part of the 
development requested in the remand of March 2005.  The VA 
examiner said that Muscle Groups XIII and XIV were involved.  
He did not include Muscle Group XI.  In light of the finding 
by the examiner, the Board will review the veteran's 
disability as involving both Muscle Group XI and Muscle Group 
XIII.

Muscle group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf.  The function of Muscle 
Group XI is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Under Diagnostic Code 5311 a moderate 
disability warrants a 10 percent rating.  A 20 percent rating 
is applicable for a moderately severe disability.  A 30 
percent rating is for consideration where there is evidence 
of a severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5311 (2005).

Diagnostic Code 5313 provides for the evaluation of 
impairment of muscles associated with Muscle Group XIII, a 
posterior thigh group that includes the hamstring complex of 
2 joint muscles -- (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  Id.  

Under Diagnostic Code 5313 a moderate disability warrants a 
10 percent rating.  A 30 percent rating is applicable for a 
moderately severe disability.  A 40 percent rating is for 
consideration where there is evidence of a severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2005).

In applying the regulatory criteria to the evidence of 
record, the Board notes that the veteran's residuals of a 
shell fragment wound of the right and left foreleg can only 
be described as moderate at best.  The veteran's residuals 
are not such as to meet the criteria under 38 C.F.R. § 4.56 
for designation as moderately severe.

The veteran suffered penetrating wounds of both forelegs in 
February 1953.  As noted in the discussion of his thigh SFWs 
the foreleg wounds were debrided.  There were no residuals 
associated with the wounds, other than the retention of 
metallic fragments.  The SMRs and post-service records do not 
reflect any impairment of function related to the wounds of 
the right and left foreleg.  The veteran does not suffer from 
any impairment of the muscle functions defined by Muscle 
Groups XI and XIII with the exception of a limitation of 
flexion of the knee, which is addressed by a separate 
disability rating.  The claim for increased ratings for 
residuals of SFWs of the right and left foreleg is denied.

There was no prejudice to the veteran in the Board 
adjudicating his claim by using the criteria for Muscle Group 
XIII in the first instance.  The evidence simply does not 
support a finding that the muscle injury is anything more 
than moderate.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently stated that 38 C.F.R. § 4.27 
allows for hyphenated ratings only for diseases and not for 
injuries.  See Tropf v. Nicholson, No. 03-1923, 2006 WL 
1320722 (Vet. App. Apr. 4, 2006).  In that case, VA had rated 
a scar (Diagnostic Code 7804) and a muscle injury (Diagnostic 
Code 5320) under a hyphenated code (7804-5320).  The Court 
vacated that part of the Board decision on appeal and 
remanded the case for consideration of whether separate 
ratings were in order for the two disabilities.  Id at pp. 3-
4.  

Unlike the facts in Tropf, the veteran's hyphenated rating in 
this case is appropriate.  There is no disability rating 
criteria under Diagnostic Code 7805, unlike the specific 
criteria for Diagnostic Code 7804.  38 C.F.R. § 4.118.  
Disabilities involving Diagnostic Code 7805 require that they 
be rated based on the limitation of function of the part 
affected.  In this case that is Muscle Group XIII, vice the 
previous rating under Muscle Group XI.  Thus the use of a 
hyphenated rating in this case is not contrary to the 
decision in Tropf.  

In addition, the applicable rating criteria for skin 
disorders were amended during the pendency of the veteran's 
appeal, effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  However, there was no substantive change 
for Diagnostic Code 7805 such that consideration under both 
the prior and amended regulations are required in this case.  
Disabilities are still to be evaluated based on a limitation 
of function of the affected part.

Residuals of SFWs to the Right and Left Knee

The veteran was originally granted service connection for 
residuals of SFWs of the right and left knees in May 1994.  
At that time the disabilities were evaluated under Diagnostic 
Code 5257 pertaining to instability of the knee joint.  The 
diagnostic code was changed to 5010-5261 in August 2000.  

The pertinent regulations provide that Diagnostic Code 5010, 
relating to traumatic arthritis, is evaluated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a (Diagnostic Code 5003) (2005).  
In addition, this diagnostic code allows for a rating of 10 
percent for each major joint (which includes the knee) 
affected by limitation of motion, if the limitation is not 
otherwise compensable under the pertinent rating criteria.  
In this regard, painful motion with joint pathology is 
considered productive of disability, entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2005).  Because the knee is a major joint, 38 C.F.R. § 4.45 
(2005), consideration must be given to these criteria.  
Diagnostic Code 5261 pertains to disabilities involving 
limitation of extension of the leg.  38 C.F.R. § 4.71a.

The limitation of motion rating criteria are set forth in 
Diagnostic Codes 5260 and 5261, respectively.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5261, a noncompensable rating is assigned when extension 
of the knee is limited to 5 degrees; 10 percent is assigned 
when extension is limited to 10 degrees; 20 percent is 
assigned when extension is limited to 15 degrees; and 30 
percent is assigned when extension is limited to 20 degrees.  
Id.  (Full range of motion of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2005).

A review of the evidence of record does not show that the 
veteran satisfies the rating criteria for an increased rating 
for either limitation of flexion or extension. The several VA 
orthopedic examination reports clearly document a range of 
motion that would not qualify for even a compensable rating 
under either diagnostic code.

The veteran does not experience instability of the knee, as 
contemplated under Diagnostic Code 5257, to warrant the 
assignment of a separate disability rating for instability.  
While the veteran has given subjective reports of his knee 
giving way and having suffered several falls, the VA 
examinations do not document any instability of the knees 
that is related to his service-connected SFWs.  

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or fibula 
that is related to his SFWs, an increased evaluation under 
Diagnostic Codes 5256 and 5262, 38 C.F.R. § 4.71a, 
respectively, are not for application in this case.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, the veteran's limitation of 
flexion is already rated as 10 percent disabling for each 
knee and there is no documented limitation of extension.  
There is no basis to assign a separate rating for a 
disability involving limitation of extension.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  There are no such factors in this 
case.  The several VA examinations, most specifically the 
November 2005 examination, found no objective evidence of 
flare-ups or fatigability, incoordination, instability, lack 
of endurance, or loss of motion with repetitive use.  The 
veteran's current ratings encompass his complaints of pain.  

The Board has also considered the veteran for separate 
disability ratings for his several scars.  See generally 
Jones v. Principi, 18 Vet. App. 248 (2004); see also Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the scars 
have been described as nondisabling on the several VA 
examination reports.  The November 2005 examination report 
provided a detailed analysis of the several scars, to include 
dimensions.  The report also stated that they represented no 
disability as they did not exhibit any of the symptoms for 
rating disabilities involving scars as reflected by 
Diagnostic Codes 7800-7804, 38 C.F.R. § 4.118 (2002) and 
Diagnostic Code 7800-7804, 38 C.F.R. § 4.118 (2005).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
increased ratings for the veteran's several disabilities 
involving residuals of SFWs.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for increased ratings for residuals of 
his SFWs was submitted prior to the requirement to provide 
the notice and assistance referenced supra.  His claim was 
adjudicated in August 2000.

The RO wrote to the veteran in March 2001.  However, the 
letter provided the notice required in regard to the 
veteran's pending service connection claims.

The case was remanded for additional development in September 
2003.  The case was again remanded for development in March 
2005, to include having the Appeals Management Center (AMC) 
provide the required notice.

The AMC wrote to the veteran in March 2005.  He was informed 
of the evidence/information needed to substantiate his claim.  
He was advised of VA's duty to assist and what he needed to 
do in the development of his claim.  The veteran was informed 
of the evidence of record.  He was asked to submit evidence 
to the AMC.  The veteran did not respond to the letter.  

The veteran was issued a supplemental statement of the case 
(SSOC) in March 2006.  The SSOC reviewed the evidence added 
to the record and informed the veteran that his claim 
remained denied.  

The Board finds that the March 2005 letter to the veteran 
fulfilled VA's duty to notify him regarding the evidence 
necessary to support his claim, what VA is responsible for, 
what the veteran is responsible for, and for notifying the 
veteran to submit any pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted a 
statement saying he had not received any treatment from 
private physicians for his service-connected disabilities.  
VA medical records were obtained.  The veteran was afforded 
three VA examinations.  He testified at a hearing at the RO.  
His case was remanded twice to allow for the veteran to 
submit additional evidence in support of his claim.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.


ORDER

A rating in excess of 10 percent for residuals of SFWs of the 
right thigh is denied.

A rating in excess of 10 percent for residuals of SFWs of the 
left thigh is denied.

A rating in excess of 10 percent for residuals of SFWs of the 
right foreleg is denied.

A rating in excess of 10 percent for residuals of SFWs of the 
left foreleg is denied.

A rating in excess of 10 percent for residuals of SFWs of the 
right knee is denied.

A rating in excess of 10 percent for residuals of SFWs of the 
left knee is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


